                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

VANDERBILT UNIVERSITY,                        )
                                              )
         Plaintiff,                           )
                                              )
v.                                            )      Case No. 3:18-cv-00046
                                              )      Judge Crenshaw/Frensley
SCHOLASTIC, INC., et al.,                     )
                                              )
         Defendants.                          )


                                             ORDER

         This matter is now before the Court upon Plaintiff’s Unopposed Motion for Leave to File

Substitute Exhibits and Keep Original Exhibits Under Seal filed. Docket No. 366. Plaintiff asks

to substitute redacted versions of certain documents that contain unredacted social security

numbers while keeping the original, unredacted versions sealed while the Court considers

various motions to maintain the seal. Id. Social security numbers may be filed under seal. See

Dionicio v. Allison, No. 3:09-cv-00575, 2010 WL 3893816, 2010 U.S. Dist. LEXIS 104389, at

*20 (M.D. Tenn. Sept. 30, 2010). Indeed, this District’s Administrative Practices and Procedures

for Electronic Case Filing (ECF) prohibits the filing of full social security numbers.

Administrative Order No. 167, § 5.10. Therefore, Plaintiff’s Motion (Docket No. 366) is

GRANTED. The redacted versions of the documents at issue will be substituted for those

containing unredacted social security numbers.



                                              IT IS SO ORDERED.


                                              ___________________________________
                                              Jeffery S. Frensley
                                              United States Magistrate Judge



     Case 3:18-cv-00046 Document 384 Filed 06/03/21 Page 1 of 1 PageID #: 17071
